Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Justin Cote-Stokes appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) action for failing to comply with the district court’s prior order directing Cote-Stokes to provide the district court with: (1) evidence that he fully exhausted his administrative remedies; and (2) a signed consent to collection of fees from his prison trust account. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cote-Stokes v. Satterthwaite, No. 1:14-cv-01039-TSE-JFA (E.D.Va. Dec. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.